Citation Nr: 1219944	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 114(o).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to January 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a  December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2010, the Board issued a decision denying SMC pursuant to 38 U.S.C.A. § 114(o).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision.   

In August 2011, the Board remanded the matter for additional development and due process concerns. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board remanded the matter for an examination with opinion regarding whether the Veteran has a need for aid and attendance based on a disability that is separate and distinct from the loss of use of the feet.  The Veteran was scheduled for an examination but indicated that he was unable to attend because of the location of the examination.  The record indicates that the RO considered whether a fee-basis examination could be performed at a closer medical facility, but it does not appear that any decision was reached as to the feasibility of such an examination.   Based on the importance of the examination to an appropriate adjudication of the claim, it must be provided, to include a fee-basis examination if necessary.  

Accordingly, the case is REMANDED for the following:

1.  Obtain all outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records and request any reported records.  

2.  Determine whether an examination can be conducted at a VA medical facility near the Veteran.  If not, arrange for a fee-basis examination.  

3.  The examination is to be performed by an appropriate medical professional who is to provide an opinion as to whether the Veteran requires aid and attendance for a service-connected disability that is separate and distinct from the loss of use of the feet.  The author of the opinion must review the claims file.  

The opinion must address whether there is: (i) inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability to attend to the wants of nature; or (iv) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

Only the Veteran's service-connected disabilities may be considered in making these necessary determinations, as opposed to nonservice-connected disabilities such as the injuries sustained during a November 2007 fall. 

4. Then, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



